               Case 2:19-cv-01095-JAD-GWF Document 8 Filed 07/26/19 Page 1 of 2



     Daniel R. Watkins
1
     Nevada State Bar No. 11881
2    DW@wl-llp.com
     Eran S. Forster
3    Nevada State Bar No. 11124
     eforster@wl-llp.com
4
     WATKINS & LETOFSKY, LLP
5    8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
6    Office:(702) 901-7553; Fax: (702) 974-1297
7    Attorneys for Plaintiff, Edward Ordonez

8
                                  UNITED STATES DISTRICT COURT
9
10                                        DISTRICT OF NEVADA

11   EDWARD ORDONEZ,                                   Case No.: 2:19-cv-01095
12                           Plaintiff,                STIPULATION AND ORDER TO
     vs.
13                                                     DISMISS ENTIRE ACTION WITHOUT
     BRINKER NEVADA, INC. dba CHILI’S                  PREJUDICE
14
     GRILL & BAR                                               ECF No. 8
15                   Defendants.
16
17             Plaintiff, EDWARD ORDONEZ and Defendant, BRINKER INTERNATIONAL

18   PAYROLL COMPANY, LP (erroneously sued as Brinker Nevada, Inc. dba Chili’s Grill &

19   Bar)(“Defendant”), by and through their respective counsel of record, with reference to the

20   following:

21             WHEREAS, on or about June 27, 2016, Plaintiff completed an employment application

22   containing an agreement to arbitrate all disputes arising out of or relating to Plaintiff’s

23   employment, or termination of employment (“the Arbitration Agreement”);

24             WHEREAS, on or about June 24, 2019, Plaintiff filed a Complaint in the United States

25   District Court, District of Nevada, alleging violation of the Americans with Disabilities Act, 42

26   U.S.C §12101, et seq., Family Medical Leave Act, 29 U.S.C. §2601 et seq., and NRS 613.330

27   et seq.

28             WHEREAS, Plaintiff and Defendant agree that the claims should be arbitrated;



                                               STIPULATION
                                                     -1-
            Case 2:19-cv-01095-JAD-GWF Document 8 Filed 07/26/19 Page 2 of 2




1
2           IT IS HEREBY STIPULATED by and between Plaintiff and Defendants and
3           ORDERED, as follows:
4           1.      The Action, in its entirety, shall be submitted to binding arbitration pursuant to
5    the terms of the Arbitration Agreement;
6           2.      That the filing of the Complaint in this matter on June 24, 2019 shall constitute
7    Plaintiff’s timely demand for arbitration pursuant to the terms of the Arbitration Agreement; and

8           3.      All proceedings in this Action shall be dismissed.

9           Each party shall bear its own costs and fees for the claims dismissed by this Stipulation

10    and Order.

11     Dated: July 26, 2019                        Dated: July 26, 2019
12   Respectfully submitted,                       Respectfully submitted,
13
14    /s/ Lynne K. McChrystal                      /s/ Daniel R. Watkins
15   Deverie J. Christensen, Bar No. 6596          Daniel Watkins, Bar No. 11881
     Lynne K. McChrystal, Bar No. 14739            Eran Foster, Bar No. 11124
16   300 South Fourth Street, Suite 900            8215 S. Eastern Ave., Ste. 265
     Las Vegas, Nevada 89101                       Las Vegas, NV 89123
17
     Attorneys for Defendant                       Attorneys for Plaintiff Edward Ordonez
18   Brinker International Payroll Company,
     LP
19
                                                 ORDER
20
21            Based on the parties' stipulation [ECF No. 8] and good cause appearing, IT IS
      HEREBY ORDERED that THIS ACTION IS DISMISSED       IT IS SO without
                                                                  ORDERED.prejudice, each side to
22    bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
23
24                                                  _________________________________
                                                                  __________
                                                                           _ ________ _____
                                                         Dated: _____________________, 2019.
                                                    U.S. Districtt Ju
                                                                   Judge
                                                                    udg
                                                                      dge Je
                                                                          JJennifer
                                                                             nniferr A.
                                                                                     A Do
                                                                                        D
                                                                                        Dorsey
                                                                                           r
25                                                  Dated: July 29, 2019
26
27
                                                          ____________________________________
28                                                        U.S. DISTRICT COURT JUDGE



                                               STIPULATION
                                                    -2-
